ORDER

PER CURIAM.
Kimberly Parrish appeals the trial court’s decision modifying the October 15, 1997 Judgment of Paternity, Custody and Support. The Judgment of Modification was entered by the trial court based on the recommendations of Commissioner Victoria Mullen McKee. We have reviewed the briefs of the parties and the record on appeal. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).